Case 1:17-cv-00052-IMK-MJA Document 105 Filed 05/27/19 Page 1 of 4 PageID #: 946



      UNITED STATES DISTRICT COURT FOR THE NORTHERN DISTRICT
                          OF WEST VIRGINIA

  ​SCOTT T. BALLOCK​                                         Case No.: 1:17-CV-52

              Plaintiff,

 v.                                                         JURY TRIAL REQUESTED

 ELLEN RUTH COSTLOW​,
 STATE TROOPER MICHAEL KIEF​,
 STATE TROOPER RONNIE M. GASKINS​,
 And ​STATE TROOPER CHRIS BERRY​,

              Defendants.

                            NOTICE OF TROOPER DEPOSITIONS

       Please note that the depositions of the Trooper Defendants have been arranged by

 agreement for the following dates, times and location:

       1.     Michael Kief will sit for deposition on Tuesday, May 28 beginning at 1:00

 p.m. at the Steptoe & Johnson law offices located at 1085 Van Voorhis Road, Suite 4000

 Morgantown, WV 26505.

       2.     Ronnie M. Gaskins will sit for deposition on Wednesday, May 29

 beginning at 9:00 a.m. at the Steptoe & Johnson law offices located at 1085 Van Voorhis

 Road, Suite 4000 Morgantown, WV 26505.

       3.     Christopher Berry will sit for deposition on Wednesday, May 29, 2019

 upon the completion of the deposition of Ronnie Gaskins.



                                                                                      1
Case 1:17-cv-00052-IMK-MJA Document 105 Filed 05/27/19 Page 2 of 4 PageID #: 947



       All these depositions will be conducted under oath before a stenographer, all

 pursuant to the Federal Rules of Civil Procedure.

       Done this 27th day of May, 2019.




 /s/Charles J. Crooks, Esq.
 Charles J. Crooks, Esq.
 (WV Bar No. 4633)
 Crooks Law Firm PLLC
 244 Pleasant Street
 Morgantown, WV 26505
 (304) 282-1039
 Counsel for Defendant, Scott T. Ballock




                                                                                  2
Case 1:17-cv-00052-IMK-MJA Document 105 Filed 05/27/19 Page 3 of 4 PageID #: 948



      UNITED STATES DISTRICT COURT FOR THE NORTHERN DISTRICT
                          OF WEST VIRGINIA

  ​SCOTT T. BALLOCK​                                         Case No.: 1:17-CV-52

              Plaintiff,

 v.                                                        JURY TRIAL REQUESTED

 ELLEN RUTH COSTLOW​,
 STATE TROOPER MICHAEL KIEF​,
 STATE TROOPER RONNIE M. GASKINS​,
 And ​STATE TROOPER CHRIS BERRY​,

              Defendants.

                            CERTIFICATE OF SERVICE

       I, Charles J. Crooks, Esq., counsel for the Plaintiff, Scott T. Ballock, hereby

 certify that on May 27, 2019, I served the foregoing “Notice of Trooper Depositions” via

 the ECF system to the following:

 P. Todd Phillips, Esq.
 141 Walnut Street
 Morgantown, WV 26505
 Counsel for Defendant,
 Ellen Ruth Costlow
 Phone: (304) 296-3200 or (304) 296-0123
 (304) 296-0713 fax
 toddphillips.law@gmail.com




                                                                                       3
Case 1:17-cv-00052-IMK-MJA Document 105 Filed 05/27/19 Page 4 of 4 PageID #: 949




 Mark G. Jeffries (WV Bar No. 11618)
 Steptoe &amp; Johnson PLLC
 400 White Oaks Blvd.
 Bridgeport, WV 26330-4500
 Mark.jeffries@steptoe-johnson.com

 And

 Monté L. Williams (WV Bar No. 9526)
 Steptoe &amp; Johnson PLLC
 P.O. Box 1616
 Morgantown, WV 26507-1616
 (304) 598-8000
 Monte.williams@steptoe-johnson.com

 Co-counsel for Defendants State Trooper
 Michael Kief, State Trooper Ronnie M.
 Gaskins and State Trooper Chris Berry




 Charles J. Crooks
 /S/ Charles J. Crooks, Esq.




                                                                             4
